                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BRIANA TUCKER, as the parent and
natural guardian of her son, Jelani
Christmas (a minor),
                                                        CIVIL ACTION
                      Plaintiff,                        NO. 19-889

          v.

SCHOOL DISTRICT OF
PHILADELPHIA and TERRENCE
WALSH,

                      Defendants.


                                      ORDER

      AND NOW, this 13th day of August, 2019, upon consideration of Defendants’

Motion to Dismiss (ECF No. 9), Plaintiff’s Response (ECF No. 12) and Defendants’

Reply (ECF No. 13), it is hereby ORDERED that:

      1. The Motion to Dismiss Count I is DENIED as to Defendant Walsh and

         GRANTED as to Defendant School District of Philadelphia;

      2. The Motion to Dismiss Count II is GRANTED;

      3. The Motion to Dismiss Count III is DENIED as to Defendant Walsh and

         GRANTED as to Defendant School District of Philadelphia;

      4. The Motion to Dismiss Count IV against Defendant School District of

         Philadelphia is GRANTED.

      Count I is DISMISSED without prejudice as to the School District of

Philadelphia. Count II is DISMISSED as to both Defendants. Counts III and IV are

DISMISSED as to the School District of Philadelphia.




                                          1
      Plaintiff may amend Count I of the Complaint, consistent with the Court’s

Memorandum, on or before August 30, 2019. Should Plaintiff fail to do so, Count I will

be dismissed with prejudice as to the School District of Philadelphia.



                                                BY THE COURT:



                                                /s/ Gerald J. Pappert
                                                GERALD J. PAPPERT, J.




                                            2
